Citation Nr: 0421598	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-15 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's stepson.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945, and from March 1948 to May 1968.  He died in June 2001.  
The appellant is the veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).   

The Board has found that additional evidence is required.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  Her representative asserts that the veteran 
developed heart disease in service which led to his death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records include several blood 
pressure readings which the representative asserts reflect 
the presence of hypertensive cardiovascular disease.  For 
example, on May 10, 1967, his blood pressure reading was 
134/100.  Later in May 1967, his blood pressure reading was 
140/100.  In March 1968, his blood pressure reading was 
150/90.  

The service medical records also show that the veteran was 
found to have a possibly enlarged heart on X-rays taken in 
December 1959, January 1966, and May 1966.

The report of a VA disability evaluation examination 
conducted in September 1968 (within a year after separation 
from service) shows that an X-ray was interpreted as showing 
that the heart was definitely enlarged on both the right and 
left sides.  

VA treatment records dated in February 1998 reveal diagnoses 
of atherosclerotic heart disease and hypertension.

The veteran's death certificate indicates that the veteran 
died on June 25, 2001, at the age of 81 years.  The causes of 
death were listed as (1) congestive heart failure; (2) 
aspiration pneumonia; and (3) renal failure.  Other 
significant causes listed on the death certificate included 
status post old CVA with right hemiparesis and dysarthria; 
and diabetes mellitus (Type I).  An autopsy was not 
performed.  His final VA hospital summary contains similar 
information.

After reviewing the claims file, the Board concludes that 
additional relevant evidence may exist which has not been 
obtained.  In this regard, the Board notes that the evidence 
which is of record does not include most of the veteran's 
medical treatment records from the period beginning at his 
separation from service and ending at his death.  Efforts to 
obtain such records should be accomplished.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
but are not limited to military records, including service 
medical records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board also notes that the law requires that the VA afford 
a veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  In the present case, 
the appellant contends that the death is related to elevated 
blood pressure readings and an enlarged heart noted on X-rays 
in service.  A VA medical opinion has not been obtained with 
respect to this issue.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should request that the 
appellant provide the names of all health 
care providers who treated the veteran 
for cardiovascular disorders from his 
separation from service until his death.  
Then, the RO should attempt to obtain all 
relevant treatment records.  End efforts 
to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Cases in which 
VA may conclude that no further efforts 
are required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  

2.   The RO should then request a VA 
cardiology opinion regarding the cause of 
the veteran' death.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
After reviewing the records in the claims 
file, the cardiologist should offer an 
opinion as to the likelihood that any of 
the findings noted in the veteran's 
service medical records or on the VA 
examination conducted within a year after 
service, such as elevated blood pressure 
readings and/or X-ray findings of an 
enlarged heart, represented the onset or 
cause of the congestive heart failure or 
any other disease noted as a cause of 
death on the veteran's death certificate.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




